UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2013 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2013 Annual Report to Shareholders DWS Capital Growth Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 11 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 27 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 38 Information About Your Fund's Expenses 40 Tax Information 41 Advisory Agreement Board Considerations and Fee Evaluation 46 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. As a result, we believe that U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 10 for more complete performance information. During the 12-month period ended September 30, 2013, DWS Capital Growth Fund returned 16.97%, compared with the Russell 1000® Growth Index return of 19.27%. Investment Strategy The fund invests in large U.S. companies that are similar in size to companies in the Russell 1000 Growth Index. The fund's strong return reflects the highly positive environment for global equities that has been in place during the past 12 months. Investor sentiment has been propelled in large part by the gradual but steady recovery in U.S economic growth. A consistent drop in the unemployment rate, improved manufacturing data, and strength in the housing, auto and energy industries have helped to make the United States one of the fastest-growing developed-world economies. Investors have also been encouraged by strength at the corporate level, where improving balance sheets, high profit margins and steady earnings growth have led to rising valuations for U.S. equities. Accommodative policies of the U.S. Federal Reserve Board (the Fed) and other major global central banks have provided a supportive backdrop for the financial markets. Together, these factors led to a robust rally in stock prices. Over the trailing 12 months ended September 30, 2013, the dispersion of sector returns within the Russell 1000 Growth Index was quite wide, led mostly by the cyclical areas of industrials, consumer discretionary and energy, along with very strong returns in health care, driven mostly by the biotechnology industry. More defensive market sectors, including telecommunication services, consumer staples and utilities, posted positive performance but lagged the Russell 1000 Growth Index. Positive Contributors to Fund Performance Because our investment approach is focused mostly on individual stock selection — as opposed to making sector "bets" or predictions on the broader market — the quality of our stock selection is typically the primary driver of the fund's relative return. Nevertheless, our slight sector deviations from the index paid off, with an overweight to the strong-performing health care sector and an underweight to telecommunication services adding value. Stock selection within health care provided the biggest lift to relative return, with very strong returns coming from holdings in the biotechnology companies Celgene Corp. and Gilead Sciences, Inc. Positions in the medical equipment company Thermo Fisher Scientific, Inc. and the drug distribution firm McKesson Corp. also contributed to performance. Within consumer staples, the fund benefited from our decision not to hold the underperforming stocks Philip Morris and Coca-Cola, both of which are relatively large weightings in the index. Ten Largest Equity Holdings at September 30, 2013 (28.7% of Net Assets) 1. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communication devices 3.8% 2. Google, Inc. Provides a Web-based search engine for the Internet 3.7% 3. Celgene Corp. A global biopharmaceutical company 3.3% 4. Gilead Sciences, Inc. Developer of nucleotide pharmaceuticals 3.2% 5. NIKE, Inc. Designs, develops and markets athletic footwear, apparel, equipment and accessory products 3.1% 6. Oracle Corp. Provider of database management software 2.7% 7. Visa, Inc. Operates a retail electronic payments network and manages global financial services 2.4% 8. PepsiCo., Inc. Provider of soft drinks, snack foods and food services 2.3% 9. Whole Foods Market, Inc. Operator of natural food supermarket chain 2.2% 10. Express Scripts Holding Co. A full-service pharmacy benefit management and specialty managed care company 2.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 11. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 52 for contact information. Negative Contributors to Fund Performance Stock selection in information technology was by far the largest detractor from performance over the past 12 months. Specifically, our overweight position in Apple, Inc. over the first part of the period was subtractive, as the company's stock price plummeted from all-time highs due to increased competition in the smartphone and tablet markets. Other detractors within technology included the data storage company EMC Corp., which declined after corporate spending on its products fell short of expectations. In addition, our decision to not hold Facebook weighed on relative return as the company's stock reached new highs during the third quarter. Lastly, stock selection within industrials hampered returns, as the fund's position in General Electric Co. lagged other industrial firms not held in the fund, including Boeing and United Technologies Corp. Outlook and Positioning The fund's portfolio tends to resemble the benchmark in terms of sector weightings, but typically it will deviate significantly in terms of holdings. We believe that this approach should help to isolate individual stock selection as the primary driver of fund performance over time. "The strong showing for U.S. stocks in recent years has been driven by three principal factors: supportive Fed policy, improved corporate earnings and rising stock valuations. In balance, all three of these dynamics should continue to provide support for the market over the coming months." The secular themes that we analyze encompass a diverse group of trends that span a wide range of industries. Within technology, for example, we search for companies that can benefit from trends related to cloud computing, the growing reach of wireless technology, data-center consolidation, the growth of digital delivery systems for media, and rising demand for data storage, security software and data analytics. Several of the fund's holdings in the consumer sector are companies positioned to benefit from the rapidly expanding consumer demand in the emerging markets, as well as growing demand for food/product safety, e-commerce solutions and products that can help people adopt a healthier lifestyle. In energy, we consider companies that provide the infrastructure for shale drilling and enable offshore exploration and production. We believe that this overall approach helps to identify companies that can generate organic growth independent of the economic cycle. As long-term investors who look past day-to-day financial market moves to determine the core trends driving equity performance, we believe that the extreme market reaction in June to the Fed's possible unwinding of its quantitative easing program was overdone. In fact, we continue to see several sources of support for stock prices even in an environment of reduced certainty regarding Fed policy. The strong showing for U.S. stocks in recent years has been driven by three principal factors: supportive Fed policy, improved corporate earnings and rising stock valuations. In balance, all three of these dynamics should continue to provide support for the market over the coming months. Thus, we believe that the backdrop for stocks remains favorable. Portfolio Management Team Owen Fitzpatrick, CFA, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2009. — Joined Deutsche Asset & Wealth Management in 2009. — Prior to joining Deutsche Asset & Wealth Management, Managing Director of Deutsche Bank Private Wealth Management, head of U.S. Equity Strategy, manager of the US large cap core, value and growth portfolios, member of the US Investment Committee and head of the Equity Strategy Group. — Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank in 1995, managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously served as a portfolio manager at Manufacturer's Hanover Trust Company. — BA and MBA, Fordham University. Thomas M. Hynes, Jr., CFA, Director Portfolio Manager of the fund. Joined the fund in 2009. — Joined Deutsche Asset & Wealth Management in 1995, served in DB Private Wealth Management from 1995-2004; served as US equity portfolio manager at Citigroup Asset Management from 2004-2007; rejoined Deutsche Asset & Wealth Management in 2007. — Portfolio manager for US Large Cap Equity: New York. — BS, Fordham University. Brendan O'Neill, CFA, Director Portfolio Manager of the fund. Joined the fund in 2009. — Joined Deutsche Asset & Wealth Management in 2000. — Equity Research Analyst covering the financial services sector from 2001-2009. — Previously served as a member of the Large Cap Core Equity team. — BA, Queens College, CUNY; MS, Zicklin School of Business, Baruch College. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 1000 Growth Index tracks those stocks in the Russell 1000® Index with higher price-to-book ratios and higher forecasted-growth values. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Overweight means a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means a fund holds a lower weighting in a given sector or stock. Correlation is a measure of how closely two variables move together over time. A 1.0 equals perfect correlation. A -1.0 equals total negative correlation. Performance Summary September 30, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % % Russell 1000® Growth Index† % % % Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % Russell 1000® Growth Index† % % % Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % Russell 1000® Growth Index† % % % Class R 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 No Sales Charges % % % Russell 1000® Growth Index† % % % Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 No Sales Charges % % % Russell 1000® Growth Index† % % % Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 No Sales Charges % % % Russell 1000® Growth Index† % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.02%, 1.97%, 1.78%, 1.28%, 0.76% and 0.69% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on November 3, 2003 are derived from the historical performance of the Fund's original share class (Class AARP) of DWS Capital Growth Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Class AARP shares converted into Class S shares on July 14, 2006. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000 Index with higher price-to-book ratios and higher forecasted growth values. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 9/30/13 $ 9/30/12 $ Distribution Information as of 9/30/13 Income Dividends, Twelve Months $ $ — $ Investment Portfolio as of September 30, 2013 Shares Value ($) Common Stocks 98.7% Consumer Discretionary 20.1% Auto Components 0.8% BorgWarner, Inc. (a) Hotels, Restaurants & Leisure 3.4% Brinker International, Inc. (a) Las Vegas Sands Corp. Norwegian Cruise Line Holdings Ltd.* (a) Starwood Hotels & Resorts Worldwide, Inc. Internet & Catalog Retail 2.0% Amazon.com, Inc.* Expedia, Inc. (a) Media 3.3% Comcast Corp. "A" (a) Twenty-First Century Fox, Inc. (a) Multiline Retail 1.1% Dollar General Corp.* Specialty Retail 5.4% Dick's Sporting Goods, Inc. (a) GNC Holdings, Inc. "A" Home Depot, Inc. L Brands, Inc. (a) Textiles, Apparel & Luxury Goods 4.1% NIKE, Inc. "B" VF Corp. (a) Consumer Staples 11.1% Beverages 3.5% Beam, Inc. PepsiCo., Inc. Food & Staples Retailing 4.1% Costco Wholesale Corp. Sprouts Farmers Market, Inc.* Whole Foods Market, Inc. Food Products 3.5% Hillshire Brands Co. Kraft Foods Group, Inc. Mead Johnson Nutrition Co. Mondelez International, Inc. "A" Energy 5.0% Energy Equipment & Services 2.6% Cameron International Corp.* Schlumberger Ltd. Oil, Gas & Consumable Fuels 2.4% Anadarko Petroleum Corp. Concho Resources, Inc.* Pioneer Natural Resources Co. (a) Financials 5.1% Capital Markets 3.7% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Charles Schwab Corp. Consumer Finance 1.3% Discover Financial Services Real Estate Management & Development 0.1% Realogy Holdings Corp.* Health Care 15.4% Biotechnology 8.9% Celgene Corp.* Cepheid, Inc.* (a) Gilead Sciences, Inc.* (a) Medivation, Inc.* NPS Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 1.6% CareFusion Corp.* St. Jude Medical, Inc. Health Care Providers & Services 3.6% Express Scripts Holding Co.* McKesson Corp. Premier, Inc. "A"* Life Sciences Tools & Services 1.3% Thermo Fisher Scientific, Inc. (a) Industrials 12.3% Aerospace & Defense 2.0% Boeing Co. TransDigm Group, Inc. Commercial Services & Supplies 0.8% Stericycle, Inc.* (a) Electrical Equipment 3.3% AMETEK, Inc. Regal-Beloit Corp. Roper Industries, Inc. Industrial Conglomerates 1.1% General Electric Co. Machinery 3.9% Dover Corp. (a) Parker Hannifin Corp. SPX Corp. (a) Road & Rail 1.2% Norfolk Southern Corp. Information Technology 24.0% Communications Equipment 1.2% QUALCOMM, Inc. Computers & Peripherals 5.2% Apple, Inc. EMC Corp. Stratasys Ltd.* Internet Software & Services 4.9% eBay, Inc.* Google, Inc. "A"* Splunk, Inc.* IT Services 5.2% Accenture PLC "A" (a) International Business Machines Corp. Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 0.8% Avago Technologies Ltd. Broadcom Corp. "A" Software 6.7% Check Point Software Technologies Ltd.* (a) Citrix Systems, Inc.* FireEye, Inc.* Intuit, Inc. Microsoft Corp. Oracle Corp. Solera Holdings, Inc. Materials 4.5% Chemicals 4.0% Ecolab, Inc. (a) LyondellBasell Industries NV "A" Monsanto Co. Paper & Forest Products 0.5% International Paper Co. Telecommunication Services 0.9% Wireless Telecommunication Services Crown Castle International Corp.* Utilities 0.3% Water Utilities American Water Works Co., Inc. Total Common Stocks (Cost $966,320,633) Securities Lending Collateral 18.9% Daily Assets Fund Institutional, 0.09% (b) (c) (Cost $275,663,065) Cash Equivalents 1.3% Central Cash Management Fund, 0.05% (b) (Cost $18,730,981) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,260,714,679)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,262,564,788. At September 30, 2013, net unrealized appreciation for all securities based on tax cost was $475,167,263. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $482,357,232 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,189,969. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2013 amounted to $269,191,635, which is 18.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
